Cite as 2016 Ark. 466


                 SUPREME COURT OF ARKANSAS

                                                Opinion Delivered: December   15, 2016
IN RE RETIREMENT OF
ASSOCIATE JUSTICE PAUL E.
DANIELSON




                                       PER CURIAM


        Upon his retirement from the Supreme Court of Arkansas after ten years of dedicated

 service as associate justice, the court recognizes and expresses its appreciation to Justice Paul

 E. Danielson.

        Justice Danielson graduated with honors from Florida State University and served his

 country for four years in the United States Air Force. He earned his law degree from the

 University of Arkansas School of Law in Fayetteville, where he was a member of the

 Arkansas Law Review and graduated with honors. He served as a law clerk to Arkansas

 Supreme Court Justice Frank Holt, as a deputy prosecuting attorney in the Sixth and

 Fifteenth Judicial Districts, and as city attorney for the City of Booneville. He practiced

 law for eighteen years and also taught at the University of Arkansas at Little Rock School

 of Law. Justice Danielson served twelve years as a circuit judge in the Fifteenth Judicial

 District and was named Outstanding Trial Judge for 2002–03 by the Arkansas Trial Lawyers

 Association.
                                  Cite as 2016 Ark. 466

      Since joining this court in 2007, Justice Danielson has served our community and

the legal profession in a variety of ways, including as liaison to the Arkansas Continuing

Legal Education Board, the Supreme Court Committee on Professional Conduct, the

Supreme Court Committee on Civil Practice, and the Supreme Court Committee on

Model Jury Instructions–Civil. He has also served as chair of the Committee on the Pilot

Program for Appellate Mediation as well as chair of the Arkansas Supreme Court Electronic

Filing Pilot Program, which implemented e-filing at the state appellate level. He is a

member of the Arkansas Bar Foundation.

      On behalf of the State of Arkansas, we thank Justice Danielson for his many

contributions to the justice system and the community.



______________________________                     ______________________________
Chief Justice Howard W. Brill                       Justice Karen R. Baker


______________________________                     ______________________________
Justice Courtney Hudson Goodson                    Justice Josephine Linker Hart


______________________________                     ______________________________
Justice Rhonda K. Wood                             Justice Robin F. Wynne




                                            2
                                       SUPREME COURT OF ARKANSAS

                                                                        opinion Delivered: December 75, 2076

IN RE RTTIREMENT OF ASSOCIATEJUSTICE
PAI-IL E. DANIELSON




                                                                PER CURIAM


           Upon his retirement from the Supreme Court of A¡kansas after ten years of dedicated service              as associate   justice, the

 court recognizes and expresses its appreciation toJustice Paul E- Danielson.

           Justice Danielson graduated with honors from Florida State lJniversity and served his country for four years                   in the

 United     States   Air Force. He earned his law degree from the Universiry of ,trkansas School of Law in Fayetteville, where he

 was a member of the Arkansas Law Review and graduated            with honors- FIe served       as a   law clerk to Arkansas Supreme Court

 Justice Frank Holt, as a deputy prosecuting attorney        in the Sixth and Fifteenth Judicial Districts, and as city attorney for the

 City of Booneville. He practiced       1aw   for eighteen yeaß and also taught at the Univenity of Arkansas ât Little Rock School of

 Law. Justice Danielson served twelve years as a circuit judge in the FifteenthJudicial District and was named Outstanding Trial

 J*dg" for 20A243 by the Arkansas Trial Lawyers Association.

           Since   joining this court in 2007, Justice Danielson has served our community and the legal profession in              a.   vaiety of

 ways, including as liaison to the Arkansas Continuing Legal Education Board, the Supreme Court Committee on Professional

 Conduct, the Supreme Court Committee on Civil Practice, and the Supreme Court Committee on ModelJury lrxtructions-

 Civil. He has also served as chair of the Committee on the Pilot Program for Appellate Mediation as well as chair of the
 Arkansas Supreme Court Electronic Filing Pilot Program, which implemented e-frling at the state appellate                   level- He is a

 member of the Arkansas Bar Foundation.

           On behalf of the State of ,\rkansas, we thankJustice Danielson for his     rrrarTy   contributions to the justice system and the

 communiry.



     ll^'r-ø h. 8;u
 ChiefJustice Howard W. Brill                                                                            R. Baker



 Justice                                                                                        J           Linker Hart



                         'W'ood
                                                                                     J          Robin F